UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-1004



SAMBOU KEITA,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-504-292)


Submitted:   April 16, 1998                 Decided:   April 30, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sambou Keita, Petitioner Pro Se. David Michael McConnell, Robert
Leigh Bombaugh, John Joseph Andre, John Clifford Cunningham, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the decision of the Board of Immigration

Appeals affirming the Immigration Judge's decision denying Appel-

lant's motion to reopen his deportation proceedings. Our review of

the record discloses that the Board did not abuse its discretion

and is without reversible error. Accordingly, we affirm the Board's
order and grant Appellee's motion for summary affirmance. Keita v.
INS, No. A70-504-292 (B.I.A. Dec. 5, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2